Citation Nr: 0125943	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  00-19 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $19,978.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from March 1954 to March 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO decision of the Committee on 
Waivers and Compromises (Committee) dated in January 2000, 
which denied waiver of recovery of an overpayment of pension 
benefits in the calculated amount of $19,978.  

In his substantive appeal, the veteran asserted that his 
disabilities should be service-connected.  Service connection 
has been previously denied for multiple disabilities.  If the 
veteran wishes to reopen claims for service connection for 
any of these disorders, he must apply to the RO and submit 
new and material office to the RO.  If he wishes to claim 
service connection for other disabilities, he should file a 
claim with the RO.  


FINDINGS OF FACT

1.  From February 1990 through July 1993, the veteran 
received VA pension benefits; throughout this period, he was 
in receipt of income in excess of the maximum allowable rate; 
this resulted in the creation of an overpayment in the amount 
of $19,978.  

2.  The veteran intentionally failed to accurately report his 
income in order to receive VA pension benefits to which he 
was not entitled.  


CONCLUSION OF LAW

Recovery of the overpayment of VA pension benefits in the 
amount of $19,978 is precluded because of bad faith on the 
part of the veteran.  38 U.S.C.A. § 5302 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 1.963, 1.965 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active service from March 1954 to March 1956. 

He filed a claim for pension benefits in April 1989.  He 
reported that he had a master's degree in management 
administration, and had worked for the VA for 28 years, until 
May 1988.  He reported that currently he was not employed, 
and that he, his wife, and his children had no assets, and no 
income except $343 per month retirement income received by 
him.  He specifically indicated that neither he nor his wife 
had earnings, dividends or interest, Social Security, or any 
other income.  

In June 1990, he was informed that his claim for disability 
pension had been approved.  This letter also informed him 
that the pension benefit was paid to make up the difference 
between countable annual income and the maximum annual 
pension rate, and that, beginning in May 1989, his pension 
was based on $4,120 per year from Social Security.  There was 
no other income from any source; identified potential sources 
included retirement, interest, and other income, for both the 
veteran and his spouse.  He was further informed that the 
rate of pension was directly related to his and his family's 
income, that adjustment to his payments must be made whenever 
the income changed, and that the VA must be notified 
immediately if he received any income from any source other 
than that shown, or if there were any changes in the income 
shown.  He was further informed that failure to report income 
changes could result in the creation of an overpayment. 

In December 1990, he was informed that his award had been 
amended, based on a cost of living adjustment, and VA's 
determination that his net countable income was $4,332, based 
on based on a monthly payment of $361 from Social Security, 
$0 from annuity/retirement, and $0 from other sources.  He 
was informed that if the income information shown was not 
correct, he should furnish an accurate statement of his 
income from all sources.  He was also asked to notify VA 
immediately if there was any change in his income, other than 
the annual Social Security increase.  

An award letter dated in April 1991 similarly informed the 
veteran that his pension was based on his income, that his 
countable annual income was $4,332 from Social Security, with 
no income for his wife or son, and that he must inform VA of 
changes in income.  

In a pension eligibility verification report (EVR) dated in 
June 1991, the veteran reported that he received U. S. Civil 
Service income of $400 monthly, that his wife and son 
received no income, and that he himself received no Social 
Security income.  He reported that he had not worked at any 
time during the past 12 months.  Another individual crossed 
out the line in which the veteran reported his U.S. Civil 
Service income, and wrote $361 in the column pertaining to 
Social Security income.  

An award letter dated in July 1991 again informed the veteran 
that his pension benefit was paid to make up the difference 
between countable annual income and the maximum annual rate, 
and that his only source of family income was Social Security 
in the amount of $4,332.  

In August 1991, the veteran submitted a statement, claiming 
that neither he nor his wife received any Social Security 
benefits, and that his only source of income was from federal 
retirement, in the amount of $263 per month.  

In October 1991, he was sent a letter from VA, which again 
informed him that his pension was based on his countable 
Social Security income of $4,332, with no other family 
income, and of the requirement that he keep VA informed of 
his income.  In November 1991, he was informed that his 
pension was based on annual Social Security income of $4488.  

In January 1992, the veteran submitted a statement, again 
asserting that he did not and had never received any Social 
Security benefits.  Attached to this letter was a handwritten 
memorandum from an individual at the Social Security 
Administration, noting that the veteran had been found 
ineligible for SSA disability benefits; that he had applied, 
but had been denied.  

In June 1992, the veteran submitted an EVR, in which he, 
again, reported that he received U. S. Civil Service income 
of $400 monthly, that his wife received no income, and that 
he himself received no Social Security income.  He reported 
that he had not worked at any time during the past 12 months.  

In July 1992, he was sent an award showing his pension 
adjustments, based on the EVR he had submitted.  This showed 
the only source of income as Social Security of $4,620, for 
himself, with no other income for himself, his wife, or his 
son.  This letter also notified that the pension benefit was 
paid to make up the difference between countable annual 
income and the maximum annual rate, and that he must inform 
VA of changes or inaccuracies in the reported income.  

In August 1993, the veteran was informed that VA proposed to 
terminate his pension benefits effective in February 1990, 
based on information showing that he and his wife had 
received earned income during 1990 in excess of the maximum 
allowable rate.  He was invited to submit evidence, such as 
tax returns, if he disputed having received this income. 

The veteran did not submit any evidence indicating that he 
did not receive the income, and, in November 1993, he was 
informed that his pension benefits were being terminated 
effective February 1, 1990, due to annual income of $34,824 
received during 1990, which included earned income for both 
the veteran and his wife, Social Security benefits, 
retirement, and unearned income.  He was told that if he 
wished to reapply for 1991 and subsequent years, he should 
submit copies of his income tax returns.  By separate letter 
from the Debt Management Center dated in November 1993, he 
was informed that the change in benefits had resulted in an 
overpayment of $19,978, which must be repaid.  

The veteran disagreed with the termination of pension 
benefits, and requested waiver of the overpayment.  The issue 
of whether pension benefits should have been terminated was 
addressed first by the RO, and a decision upholding the 
termination was issued by the Board in January 1999.  The 
request for waiver was then addressed by the Committee, and 
the current appeal ensues from the Committee's denial of that 
claim.  

A financial status report submitted by the veteran in 
December 1993 revealed monthly family income of $2,434, and 
monthly expenses of $2470.  He reported that he had been 
employed as a counselor for the state of Florida since August 
1992, and his wife had been employed as a nurse since 1991 at 
a nursing home.  

II.  Analysis

The veteran has been notified of the evidence necessary to 
substantiate his claim and of the applicable legal criteria.  
All relevant records have been obtained and he has not 
identified additional relevant evidence that has not already 
been secured.  Accordingly, the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).

The VA pension overpayment in the amount of $19,978 was 
created due to the veteran's failure to notify the VA of the 
receipt of approximately $34,000 per year in income from 
various sources beginning in 1990.  The Board notes that for 
the period of December 1989 through November 1990, the 
maximum annual pension income limit was $6,767 for a 
permanently and totally disabled veteran, $8,864 if such 
veteran had a dependent spouse, $10,014 if such veteran had a 
dependent spouse and one dependent child, and $11,164 if such 
veteran had a dependent spouse and two dependent children.  
There were annual cost-of-living increases to these amounts 
in December 1990 and later.  Throughout the period of the 
veteran's overpayment (February 1990 to July 1993) his actual 
family income far exceeded the limit for pension eligibility.  
In a decision dated in January 1999, the Board concluded that 
the veteran's pension benefits were properly discontinued in 
February 1990; therefore, the overpayment was properly 
created.  

The VA may waive recovery of an overpayment of VA benefits if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person who received the benefits, 
and if recovery of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  The 
appellant's request for waiver of recovery of the overpayment 
was denied by the RO on the basis that he had shown bad faith 
in the creation of the debt, a statutory bar to waiver under 
38 U.S.C.A. § 5302(c).  "Bad faith" is defined by 
regulation, 38 C.F.R. § 1.965(b)(2), as: 

. . . unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  
Thus, a debtor's conduct in connection with 
a debt arising from participation in a VA 
benefits/services program exhibits bad faith 
if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, 
with knowledge of the likely consequences, 
and results in a loss to the government.

Given the facts and circumstances of this case, it is the 
judgment of the Board that the veteran's failure to inform 
the VA of his income constituted bad faith.  As described 
above, the veteran was informed on numerous occasions that 
the amount of his pension was based on his total family 
income, which included all income received by himself and his 
dependents, and that failure to provide this information may 
result in an overpayment.  

The evidence shows that during 1990, the veteran's total 
family income was three or more times the maximum allowable 
rate for pension benefits.  He has not disputed having 
received this income, nor has he indicated that he did not 
receive similar income during the remainder of the period of 
the overpayment, from 1991 to 1993.  His financial status 
report dated in December 1993 shows that he was at that time 
in receipt of net earned income in the amount of approximate 
annual amount of $29,000; retirement, Social Security, and 
unearned income were not reported.  

The veteran contends that the amount of pension benefits was 
not adequate.  However, the purpose of pension is to assist 
veterans who are unable to work, due to disability, and who 
fall below certain income levels, to meet a specified minimum 
income.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  As the 
veteran was both employed and in receipt of income in excess 
of the maximum allowable rate, he satisfied neither of these 
objectives of the pension program.  

Moreover, during the time period covered by the overpayment, 
the veteran was notified on numerous occasions that pension 
was based on his income, and that he must inform VA of his 
income.  However, in signed statements dated in June 1991, 
August 1991, and June 1992, the veteran certified that his 
family's only source of income was his Civil Service 
Retirement, when in fact, he and his wife were both employed 
and in receipt of substantial earned income.  The veteran has 
stated that he is not "rich," and apparently feels that 
this was a sufficient basis for him to falsely report his 
income to the VA on these occasions.  The law does not 
provide for such an exception to the requirement that a 
beneficiary provide an accurate statement of his income, for 
an income-based benefits program.  

The veteran also feels that he should be service-connected 
for some or all of the disabilities for which he was in 
receipt of pension benefits.  This belief does not excuse his 
falsely establishing entitlement to benefits under another 
program.  He also has stated that he believes that the action 
taken to terminate his pension benefits was racially 
motivated, an assertion for which he has provided no support 
whatsoever.  The veteran has also stated that during a Board 
hearing in 1989 (on service connection issues), he was 
informed that his pension benefits did not depend on his 
income level, and/or that if he dropped his service 
connection claim, he could get pension.  There is no evidence 
to support this allegation by the veteran, and it is patently 
incredible.  All VA adjudicators are aware that there is an 
income requirement for pension, and pension eligibility is 
not enhanced by dropping a service connection claim.  Even if 
the veteran believed that his pension was not based on 
income, this did not excuse his falsely underreporting his 
income.   
 
The veteran's false reports of his total family income 
demonstrates an intent to seek unfair advantage with regard 
to VA pension benefits; he had been informed, on numerous 
occasions, of the likely consequences; and his intentional 
failure to report income resulted in a loss to the government 
in the amount of the overpayment.  Since "bad faith" in the 
creation of the debt has been shown, waiver of recovery of 
the debt is precluded by law.  38 U.S.C.A. § 5302(c) (West 
1991 and Supp. 1999); 38 C.F.R. §§ 1.962, 1.965 (1999).  
Hence, the principles of equity and good conscience, such as 
the veteran's current health, are not for application.  
Moreover, the evidence on the issue of bad faith is not so 
evenly balanced as to create a reasonable doubt, and 38 
U.S.C.A. § 5107(b) is not for application.  


ORDER

Waiver of recovery of an overpayment of improved pension 
benefits in the amount of $19,978 is denied.



		
L. W. TOBIN
Member, Board of Veterans' Appeals



 

